 

Exhibit 10.3

 



November ___, 2017

 

We Sell Cellular LLC BST Distribution, Inc. 171 Madison Avenue, 17th FL 171
Madison Avenue, 17th FL New York, NY 10016 New York, NY 10016 Attention: Nikhil
Raman, Manager Attention: Nikhil Raman, Chairman



 

Re:Amendments to Employment Agreement

 

Dear Nik:

 

Reference is made in this Letter Agreement (the “Letter Agreement”) to the
Employment Agreement dated October 23, 2015 (the “Employment Agreement”), which
I entered into with We Sell Cellular LLC and BST Distribution, Inc. I hereby
acknowledge and agree that Section 4(a) of the Employment Agreement, including
the Schedules 4(a)(1)(A), 4(a)(1)(B), 4(a)(2), and 4(a)(3) referenced therein,
is hereby deleted and replaced in its entirety by the following:

 

For the services of the Executive to be rendered under this Agreement, the
Company shall pay the Executive an annual salary of $250,000 (the “Base Salary”)
payable in accordance with the Company’s normal payroll practices. Payment of
Base Salary may be made by either BST or We Sell.

 

I further acknowledge and agree that Section 4(b) of the Employment Agreement,
including the Schedules 4(b)(1) and 4(b)(2) referenced therein, and Section 4(c)
of the Employment Agreement are hereby deleted in their entirety, and Section
4(d) of the Employment Agreement is hereby deleted and replaced in its entirety
by the following:

 

In addition to any compensation received pursuant to this Section 4, the Company
will reimburse or advance funds to the Executive for all reasonable documented
travel, meals, and lodging, entertainment and miscellaneous expenses incurred in
connection with the performance of his duties under this Agreement, provided
that the Executive properly provides a written accounting of such expenses to
the Company in accordance with the Company’s practices. Such reimbursement or
advances will be made in accordance with policies and procedures of the Company
in effect from time to time relating to reimbursement of, or advances to, its
executive officers, except that no policy shall change the terms of this
Agreement.

 

[Signatures to follow]

 



 

 

 



BST Distribution, Inc.

We Sell Cellular LLC

November ___, 2017

Page 2

 

Very truly yours,

 

Acknowledged and agreed:

 

BST Distribution, Inc.

 

By:  





 

We Sell Cellular LLC

 

By: Nikhil Raman, Manager  



 

cc: Michael D. Harris, Esq.

 



[Signature page to Letter Agreement re: Amendments to Employment Agreement]

 

 